Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action addresses pending claims 1-9 and 12-13. Claims 1, 8-9, and 12 were amended and claim 13 was added in the response filed 1/25/2021. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4, 6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2006/0216582) in view of Yamamoto et al. (US 2011/0020686).
Regarding claim 1, Lee discloses a secondary battery module 10’’ (analogous: battery pack) comprising a plurality of unit batteries 11 (analogous: battery stack which is an assembly of the battery cells) disposed in a housing 70 (analogous: cover member). The housing has opened inlets 72 (analogous: an inlet opening formed in an inlet part of the cooling passage) and an outlet 74 to allow cooling air to flow inside and to be exhausted therefrom ([0064]-[0065], Fig 5). Heat generated from the unit batteries is transferred to cooling plates 21 through the side surface of unit battery and the cell barrier plate 32; the cooling plate 21 is cooled by air flowing in the housing 70 ([0066]). As seen in Figure 5, the inlets 72 allow air to flow in the housing, and outlet 74 allows air to flow out of the housing. Thus there is at least one cooling fluid passage between the housing 70 (cover member) and batteries, including any conductive members of the batteries.
Figure 5. See annotated Figure 5 below.
    PNG
    media_image1.png
    371
    799
    media_image1.png
    Greyscale

As can be seen, the inlet fan is mounted within the housing 70. The top part where the inlet fan is mounted is analogous to the claimed “bottom surface of the upstream side end part of the cover” and it protrudes downward because of the slant. The lower part where the inlet fan is mounted is analogous to the claimed “lower side wall surface of the inlet opening” and this part faces the top part. Both the top part and the lower part are arranged lower than a 
While Lee illustrates the unit batteries having battery terminals (see Fig 5 and upwards protrusions on the unit batteries 11, and [0009]), Lee does not explicitly disclose conductive members by which electrode terminals of battery cells being stacked and electrically connected, and a supporting member made of electrically insulating material which supports the conductive members.
Yamamoto discloses a battery pack 21 provided with a plurality of battery cells 24 wherein retainers 23 are disposed between adjacent battery cells (see Fig 1, [00032]). Each battery cell has a positive electrode 29 and a negative electrode 30 (electrode posts) which is connected to adjacent battery cell electrode post by bus bars 34 ([0039]). An insulating resin member 35 includes bus bar installation portions 37 each holding the bus bar 34 ([0040]) (analogous: supporting member of electrically insulating material which supports the conductive members). The resin member has great heat absorbing and heat dissipating effects, thus serves as a second cooling member ([0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the bus bars connecting adjacent electrode posts, and an insulating resin member with bus bar installation portions of Yamamoto with the batteries of the battery module of Lee for the purpose of electrically connecting the unit cells together, supporting the electrical connections (bus bars), and provide a cooling member, thus improving heat dissipating effects.

Regarding claim 2, modified Lee discloses all of the claim limitations as set forth above. Lee illustrates in Figure 5 an outlet part (closer to a contact part at which the conductive members are in contact with the electrode terminal of the battery cell) with a smaller cross sectional area than a cross sectional area of an inlet part (see annotated Figure 5 below).

    PNG
    media_image2.png
    350
    662
    media_image2.png
    Greyscale

Regarding claim 4, modified Lee discloses all of the claim limitations as set forth above.
(see at least Fig 5 wherein terminal are disposed on the upper side of the battery).
Lee further illustrates the cooling fluid passage as formed between the cover member and the battery stack, the cooling fluid passage comprising an upstream side passage, an intermediate communication passage, and a downstream side passage, and the upstream side passage being communicated with the downstream side passage through the intermediate communication passage, and wherein at least a part of wall surfaces, which form the intermediate communication passage, are arranged at a location closer to the battery cell side than the surface of the conductive members (see annotated Figure 5 below). 

    PNG
    media_image3.png
    362
    665
    media_image3.png
    Greyscale

claim 6, modified Lee discloses all of the claim limitations as set forth above. Lee additionally discloses wherein both the inlet part of the upstream side passage and the outlet part of the downstream side passage are arranged in the cell stacking direction (see annotated Fig 5 presented with claim 4 which has the upstream side passage and downstream side passage at sides of the cells stacking direction) at a location which contains a central part in a thickness direction of the battery cell (see annotated Fig 5 which has the inlet and outlet parts containing the center of the battery cell), and the intermediate communication passage is arranged at a location which contains both sides of the battery cell in the cell stacking direction (see annotated Fig 5 which illustrates the intermediate communication passage on both sides of the battery cell).  
Regarding claim 8, modified Lee discloses all of the claim limitations as set forth above. Lee additionally discloses wherein each of the inlet part of the upstream side passage and the outlet part of the downstream side passage of the cooling fluid passage is arranged in the cell stacking direction (see annotated Fig 5 which has the upstream side passage and downstream side passage seen from the cell stacking direction) at a location which contains a central part of the conductive members (see annotated Fig 5 which has the inlet and outlet parts having a cooling fluid passage between them that contain the location of the central part of the conductive members).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2006/0216582) in view of Yamamoto et al. (US 2011/0020686), as applied to claim 1 above, and further in view of Buck et al. (US 2011/0104532).
claim 3, modified Lee discloses all of the claim limitations as set forth above. 
While Lee illustrates in Figure 5 an outlet part (closer to a contact part at which the conductive members are in contact with the electrode terminal of the battery cell) with a smaller cross sectional area than a cross sectional area of an inlet part (see annotated Figure 5 below), Lee does not explicitly disclose radiation fins formed on the conductive members.
    PNG
    media_image4.png
    362
    665
    media_image4.png
    Greyscale

Buck discloses a battery assembly 10 having a plurality of plurality of battery sub-packs 12/13 each including a plurality of battery cells 91. The batteries are separated by thermally conductive plates 92 which terminates at a first edge with a fin portion 94 presenting a corrugated configuration ([0073], Fig 11). The battery sub-pack has an air flow that flows through the pack across the fin portions 94 of the heat transfer elements ([0065], see Fig 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the fin portion for radiating heat of Buck with the conductive members of modified Lee for the purpose cooling the bus bars (conductive .

Claims 5, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2006/0216582) in view of Yamamoto et al. (US 2011/0020686), as applied to claim 4 above, and further in view of Lee et al. (US 2011/0151311, herein referred to as Lee ‘311).
Regarding claim 5, modified Lee discloses all of the claim limitations as set forth above. While Lee discloses the intermediate communication passage (see at least annotated Figure 5 in the rejection of claim 4 above), modified Lee does not explicitly disclose the cover member comprises a duct part, the duct part forming a gas discharge passage which is communicated with a safety valve of each of the battery cells, and the intermediate communication passage is arranged crossing the gas discharge passage, and arranged at a location closer to the battery cell side than the gas discharge passage side. 
Lee ‘311 discloses a battery pack 100 having a plurality of battery cells 110 each having a vent member 115 disposed in the center of the upper portion of the battery (see Fig 2). An upper frame 120 and cover 125 are disposed over the vent members of the batteries and form a duct for the gas generated to be degassed (see Figs 1-2 and [0057]). Lee teaches the vent members, upper frame, and cover allow for gas generated to be removed to prevent explosion or rapid chemical reaction ([0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the vent members of the batteries and upper frame and cover forming a duct over the batteries of Lee ‘311 with the batteries of modified Lee for 
Regarding claim 7, modified Lee discloses all of the claim limitations as set forth above. Lee additionally discloses wherein both the inlet part of the upstream side passage and the outlet part of the downstream side passage are arranged in the cell stacking direction (see annotated Fig 5 presented with claim 4 which has the upstream side passage and downstream side passage at sides of the cells stacking direction) at a location which contains a central part in a thickness direction of the battery cell (see annotated Fig 5 which has the inlet and outlet parts containing the center of the battery cell), and the intermediate communication passage is arranged at a location which contains both sides of the battery cell in the cell stacking direction (see annotated Fig 5 which illustrates the intermediate communication passage on both sides of the battery cell).  
Regarding claim 9, modified Lee discloses all of the claim limitations as set forth above. Lee additionally discloses wherein each of the inlet part of the upstream side passage and the outlet part of the downstream side passage of the cooling fluid passage is arranged in the cell stacking direction (see annotated Fig 5 which has the upstream side passage and downstream side passage seen from the cell stacking direction) at a location which contains a central part of the conductive members (see annotated Fig 5 which has the inlet and outlet parts having a cooling fluid passage between them that contain the location of the central part of the conductive members).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2006/0216582) in view of Yamamoto et al. (US 2011/0020686), as applied to claim 1 above, and further in view of Nishida et al. (US 2009/0061305).
Regarding claim 13, modified Lee discloses all of the claim limitations as set forth above. While Yamamoto teaches an bus bar installation parts 37 which hold the bus bar and thus a contact part, modified Lee does not explicitly disclose wherein each of the conductive members comprises: a bent part shaped to be farther from the battery cells than the contact part is, wherein the bent part of each of the conductive members and the battery cells define a passage therebetween through which the cooling fluid flows.
Nishida discloses a battery container unit 301 comprising a plurality of battery modules 303 which are electrically connected to each other by bus bars 311 (see Fig 11). The bus bar 311 is formed in a cross-sectional hat-shaped; the edges at the both sides of the center step-shaped bent convex part 313 (analogous: curved shape in center of conductive member) is joined with the electrode terminals 305 ([0076], Fig 11). The bent convex part 313 is a heat release region which releases the most part of the heat of the electrode terminals to the outside ([0076]). The bus bars are arranged along the entire flow of cooling air ([0080]), thus the bent convex part allows for cooling fluid (cooling air) to flow between.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the shape of the bus bar having a bent convex part of Nishida with the bus bars of modified Lee for the purpose of creating a heat release region which releases the most part of the heat of the electrode terminals. Further, because Nishida .


Claims 1, 4, 6, 8, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iritani et al. (US 2011/0300421) in view of Yamamoto et al. (US 2011/0020686).
Regarding claim 1, Iritani discloses an electric power source device (battery pack) comprising a battery pack (the claimed battery stack) which is an aggregate of a multiple battery cells 2 ([0024]) each having terminals 3 which are electrically connected in series by respective bus bars (the claimed conductive members) ([0028]). The battery cells are arranged in a layer direction (being arranged adjacent from each other in a cell stacking direction) ([0029], see Fig 1). The battery pack is accommodated in a battery casing 4 with a cover plate 41 ([0024]). The upper surface 2a of the battery cells 2 is arranged at a position having a space from a ceiling plate 41 (the claimed cover member) of the battery casing 4; each top end of the terminals 3 is also arrange so that a certain gap is formed between the top end of the terminal and the ceiling plate 41 ([0028]). An air blower unit 20 blows air into an air inlet opening 45 of the battery casing which connects via a passage (see reference number 49 and arrow) to air discharge opening 46 disposed on the opposite side wall 44 of the casing ([0036]-[0038], see Fig 1); that is, the reference number 49 corresponds to the claimed cooling fluid passage to allow cooling fluid to flow being formed between a part of the cover member [cover plate 41] that faces the conductive members [bus bars] and the conductive members. 
Figure 1. See annotated Figure 1 below.

    PNG
    media_image5.png
    372
    832
    media_image5.png
    Greyscale

As can be seen, the air inlet opening 45 has a top part (which reads on the claimed “bottom surface of the upstream side end part of the cover”) and protrudes downwards to the bottom part (which reads on the claimed lower side wall surface of the inlet opening). The lower side wall surface of the inlet opening is at a location at a side of the battery cells that is lower than a surface of each of the conductive members in the cell height direction.
([0028]), Iritani does not explicitly disclose a supporting member made of electrically insulating material which supports the conductive members.
Yamamoto discloses a battery pack 21 provided with a plurality of battery cells 24 wherein retainers 23 are disposed between adjacent battery cells (see Fig 1, [00032]). Each battery cell has a positive electrode 29 and a negative electrode 30 (electrode posts) which is connected to adjacent battery cell electrode post by bus bars 34 ([0039]). An insulating resin member 35 includes bus bar installation portions 37 each holding the bus bar 34 ([0040]) (analogous: supporting member of electrically insulating material which supports the conductive members). The resin member has great heat absorbing and heat dissipating effects, thus serves as a second cooling member ([0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the insulating resin member with bus bar installation portions of Yamamoto with the bus bars and battery terminals of the battery module of Iritani for the purpose of electrically connecting the unit cells together, supporting the electrical connections (bus bars), and provide a cooling member, thus improving heat dissipating effects.
Therefore, because Iritani illustrates the electrode terminals at the top of the unit batteries, the inlet of the casing disposed below the top of battery cells (analogous: a bottom side of an inlet opening arranged at a location of a side of a battery cell that is lower than the conductive members), the teachings of Yamamoto result in the conductive members (bus bars) and supporting member (resin member with bus bar installation portions) at a location above inlets in a cell height direction. Thus, the combination results in a bottom side of an inlet 
Regarding claim 4, modified Iritani discloses all of the claim limitations as set forth above. Iritani discloses each of the battery cells includes terminals 3 including a positive electrode and a negative electrode ([0028]), and the terminals of each of the battery cells being arranged on the same side of the battery stack (see Fig 1 wherein terminals 3 are disposed on the upper side of the battery). 
Iritani further illustrates the cooling fluid passage as formed between the cover member and the battery stack, the cooling fluid passage comprising an upstream side passage, an intermediate communication passage, and a downstream side passage, and the upstream side passage being communicated with the downstream side passage through the intermediate communication passage, and wherein at least a part of wall surfaces, which form the intermediate communication passage, are arranged at a location closer to the battery cell side than the surface of the conductive members (see annotated Fig 1 below). 

    PNG
    media_image6.png
    326
    621
    media_image6.png
    Greyscale

claim 6, modified Iritani discloses all of the claim limitations as set forth above. Iritani additionally discloses wherein both the inlet part of the upstream side passage and the outlet part of the downstream side passage are arranged in the cell stacking direction (see annotated Fig 1 presented with claim 4 which has the upstream side passage and downstream side passage at sides of the cells stacking direction) at a location which contains a central part in a thickness direction of the battery cell (see annotated Fig 1 which has the inlet and outlet parts containing the center of the battery cell), and the intermediate communication passage is arranged at a location which contains both sides of the battery cell in the cell stacking direction (see annotated Fig 1 which illustrates the intermediate communication passage on both sides of the battery cell).  
Regarding claim 8, modified Iritani discloses all of the claim limitations as set forth above. Iritani additionally discloses wherein each of the inlet part of the upstream side passage and the outlet part of the downstream side passage of the cooling fluid passage is arranged in the cell stacking direction (see annotated Fig 1 which has the upstream side passage and downstream side passage seen from the cell stacking direction) at a location which contains a central part of the conductive members (see annotated Fig 1 which has the inlet and outlet parts having a cooling fluid passage between them that contain the location of the central part of the conductive members).
Regarding claim 12, modified Iritani discloses all of the claim limitations as set forth above. With regards to the limitations of “wherein a downstream side end part of the cover member constituting the outlet opening formed in the inlet part of the cooling fluid passage projects toward a lower side wall surface of the outlet opening in the cell height direction, a Figure 1. See annotated Figure 1 below.
    PNG
    media_image7.png
    377
    872
    media_image7.png
    Greyscale

As can be seen, the air discharge opening 46 has a top part (which reads on the claimed “bottom surface of the downstream side end part of the cover”) and protrudes downwards to the bottom part (which reads on the claimed lower side wall surface of the outlet opening). The lower side wall surface of the outlet opening is at a location at a side of the battery cells that is lower than a surface of each of the conductive members in the cell height direction.

Claims 5, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iritani et al. (US 2011/0300421) in view of Yamamoto et al. (US 2011/0020686), as applied to claim 4 above, and further in view of Lee et al. (US 2011/0151311, herein referred to as Lee ‘311).
claim 5, modified Iritani discloses all of the claim limitations as set forth above. While Lee discloses the intermediate communication passage (see at least annotated Fig 1 in the rejection of claim 4 above), modified Iritani does not explicitly disclose the cover member comprises a duct part, the duct part forming a gas discharge passage which is communicated with a safety valve of each of the battery cells, and the intermediate communication passage is arranged crossing the gas discharge passage, and arranged at a location closer to the battery cell side than the gas discharge passage side. 
Lee ‘311 discloses a battery pack 100 having a plurality of battery cells 110 each having a vent member 115 disposed in the center of the upper portion of the battery (see Fig 2). An upper frame 120 and cover 125 are disposed over the vent members of the batteries and form a duct for the gas generated to be degassed (see Figs 1-2 and [0057]). Lee ‘311 teaches the vent members, upper frame, and cover allow for gas generated to be removed to prevent explosion or rapid chemical reaction ([0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the vent members of the batteries and upper frame and cover forming a duct over the batteries of Lee ‘311 with the batteries of modified Iritani for the purpose of allowing generated gas to be vented and to prevent explosion or rapid chemical reaction.
Regarding claim 7, modified Iritani discloses all of the claim limitations as set forth above. Iritani additionally discloses wherein both the inlet part of the upstream side passage and the outlet part of the downstream side passage are arranged in the cell stacking direction (see annotated Fig 1 presented with claim 4 which has the upstream side passage and downstream side passage at sides of the cells stacking direction) at a location which contains a central part in a thickness direction of the battery cell (see annotated Fig 1 which has the inlet and outlet parts containing the center of the battery cell), and the intermediate communication passage is arranged at a location which contains both sides of the battery cell in the cell stacking direction (see annotated Fig 1 which illustrates the intermediate communication passage on both sides of the battery cell).  
Regarding claim 9, modified Iritani discloses all of the claim limitations as set forth above. Iritani additionally discloses wherein each of the inlet part of the upstream side passage and the outlet part of the downstream side passage of the cooling fluid passage is arranged in the cell stacking direction (see annotated Fig 1 which has the upstream side passage and downstream side passage seen from the cell stacking direction) at a location which contains a central part of the conductive members (see annotated Fig 1 which has the inlet and outlet parts having a cooling fluid passage between them that contain the location of the central part of the conductive members).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iritani et al. (US 2011/0300421) in view of Yamamoto et al. (US 2011/0020686), as applied to claim 1 above, and further in view of Nishida et al. (US 2009/0061305).
Regarding claim 13, modified Iritani discloses all of the claim limitations as set forth above. While Iritani discloses a bus bars [conductive members] contacting a corresponding pair of electrode terminals ([0028]) and thus the bus bars have a contact part, modified Iritani does not explicitly disclose wherein each of the conductive members comprises: a bent part shaped 
Nishida discloses a battery container unit 301 comprising a plurality of battery modules 303 which are electrically connected to each other by bus bars 311 (see Fig 11). The bus bar 311 is formed in a cross-sectional hat-shaped; the edges at the both sides of the center step-shaped bent convex part 313 (analogous: curved shape in center of conductive member) is joined with the electrode terminals 305 ([0076], Fig 11). The bent convex part 313 is a heat release region which releases the most part of the heat of the electrode terminals to the outside ([0076]). The bus bars are arranged along the entire flow of cooling air ([0080]), thus the bent convex part allows for cooling fluid (cooling air) to flow between.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the shape of the bus bar having a bent convex part of Nishida with the bus bars of modified Iritani for the purpose of creating a heat release region which releases the most part of the heat of the electrode terminals. Further, because Nishida has the convex part exposed to cooling air, it would have been obvious to modify the bus bar to allow the cooling fluid to pass through the bent convex part for the purpose of cooling.

Response to Arguments
Applicant's arguments filed 1/25/2021 have been fully considered but they are not persuasive. 

This is not considered persuasive. The amended claim recites “a cover member, a cooling fluid passage to allow cooling fluid to flow being formed between a part of the cover member that faces the conductive members and the conductive members”. As stated above and previously, Lee illustrates a cooling fluid passage in Figure 5 (see annotated Figure 5 with the Examiner’s interpretation of the figure) which flows over the battery cells.


    PNG
    media_image2.png
    350
    662
    media_image2.png
    Greyscale

The posts that protrude upward from the unit battery in Figure 5 are the electrode terminals. Thus, the conductive members [bus bars] of Lee are located at these upwardly protruding posts, and the part of the cover which is above the upwardly protruding post and faces downward reads on the claimed “part of the cover member that faces the conductive members”. Therefore, Lee meets all of the claim limitations.
The claims do not recite or require “space above the unit battery” being cooled. Furthermore, because the area above the battery in Lee is in the cooling fluid passage and further allows the passage of cooling air above the unit battery, it is considered that Lee also teaches cooling the space above the unit battery. Therefore, Lee’s cooling fluid passage can reasonably be considered a cooling fluid passage.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186.  The examiner can normally be reached on M-F 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JACOB BUCHANAN/             Examiner, Art Unit 1725               

/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725